Citation Nr: 1046495	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-23 296	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date prior to June 23, 2008, for the 
grant of service connection for type II diabetes mellitus with 
erectile dysfunction (diabetes).


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1964 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision issued in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which granted service connection for type II 
diabetes mellitus with erectile dysfunction, and assigned an 
initial 20 percent disability evaluation, effective June 23, 
2008.


FINDING OF FACT

The Veteran did not raise the claim for service connection for 
diabetes at any time earlier than June 23, 2008.


CONCLUSION OF LAW

An effective date earlier than June 23, 2008, for the grant of 
service connection for diabetes, is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
effective date following the grant of service connection for 
diabetes.  Once service connection is granted, the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In this case, a July 2008 VCAA notice letter advised the 
Veteran regarding how effective dates and ratings are assigned.  
Moreover, no additional discussion of the duty to notify is 
therefore required with respect to the claim for an earlier 
effective date for the award of service connection for diabetes 
because in this case the facts are not in dispute, so the law is 
dispositive, and the claim is being denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In cases 
such as this, VA is not required to meet the duty to notify or 
assist a claimant, where a claim cannot be substantiated because 
the undisputed facts render the Veteran ineligible for the 
claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004. 

Earlier Effective Dates

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim for service connection "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(emphasis added); 38 C.F.R. § 3.400.  If a claim is filed within 
one year following discharge from service, the effective date 
will be the day following the date of discharge.  38 U.S.C.A. 
§ 5110(b)(1).  

The implementing regulation clarifies the above statute to mean 
that the effective date of service connection will be, "Day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400 (emphasis added).  
The regulation specifically governing the effective date for the 
grant of presumptive service connection, likewise, provides that 
the effective date for presumptive service connection is the 
later of date of receipt of claim or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2)(ii).

Under 38 C.F.R. § 3.155(a), the Veteran or a representative of 
the Veteran can file an informal claim by communicating an intent 
to apply for one or more VA benefits.  See also 38 C.F.R. § 
3.1(p).  A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim if a 
power of attorney was not executed at the time the communication 
was written.  38 C.F.R. § 3.155(b). 

Earlier Effective Date for Service Connection for Diabetes

In an August 2008 rating decision, the RO granted service 
connection for diabetes as a presumptive disease due to herbicide 
(Agent Orange) exposure due to the Veteran's service in Vietnam, 
and assigned an effective date of June 23, 2008, which was the 
date of receipt of the claim for service connection for diabetes.  
The Veteran contends that the effective date should go back to 
October 2002 for the grant of service connection for diabetes 
because he was first diagnosed with diabetes in October 2002.  

After having carefully reviewed the evidence of record, the Board 
finds that there is no legal basis to grant an effective date for 
service connection for diabetes earlier than June 23, 2008, the 
date of receipt of the Veteran's claim for service connection for 
diabetes.  In this case, the evidence shows that the Veteran's 
claim for service connection for diabetes (on a VA Form 21-526) 
was received at VA on June 23, 2008, as indicated by the RO date 
stamp.  That date of receipt by VA of the Veteran's claim form is 
not in dispute, and the Veteran has not contended that he filed a 
claim for service connection for diabetes prior to June 23, 2008.  
The Veteran even indicated he did not file a claim for service 
connection for diabetes when he was diagnosed with diabetes in 
October 2002.  See June 2009 VA Form 9.  On the substantive 
appeal form, the Veteran wrote that, if he had filed a claim for 
benefits in October 2002, he was sure that VA would have granted 
benefits on that date.  See id.

The Veteran's statements evidencing a mere request for earlier 
effective date, that are absent any specific assertion of having 
previously filed a claim for service connection for diabetes, are 
not sufficient to rebut the presumption of regularity of the 
claims file information that shows the Veteran's original claim 
for service connection for diabetes was first received on June 
23, 2008.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

The claims folder does not show that the Veteran submitted a 
claim for service connection for diabetes, formal or informal, 
prior to June 23, 2008.  Thus, the effective date for service 
connection for diabetes cannot be earlier than  
June 23, 2008, the date of receipt of the Veteran's claim for 
service connection for diabetes.  If entitlement arose prior to 
the June 23, 2008, service connection claim, the effective date 
would be June 23, 2008, because it is the later of the two dates.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(ii) (effective 
date for presumptive service connection is the later of date of 
receipt of claim or the date entitlement arose).

While VA treatment records show that the Veteran was diagnosed 
with diabetes in September 2002, such cannot constitute an 
informal claim for service connection for diabetes.  See LaLonde 
v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not 
been granted service connection, mere receipt of medical records 
could not be construed as informal claim).  On this note, even 
though private medical records show a diagnosis of diabetes in 
October 2002, such records would not assist in the award of an 
earlier effective date without written intent from the Veteran or 
a representative of the Veteran, as such records show no intent 
to apply for service connection for diabetes.  38 C.F.R. 
§ 3.155(a).  See also 38 C.F.R. § 3.157 (a report of examination 
or hospitalization can serve as an informal claim for increase or 
to reopen only after a claim for compensation has been denied). 

Because the claim for service connection for diabetes was not 
received until  
June 23, 2008, a period well beyond one year from service 
discharge in January 1975, the effective date provision 
pertaining to claims filed within one year of 


service separation is not applicable.  For these reasons, the 
Board finds that the undisputed facts render the Veteran 
ineligible for an effective date for the grant of service 
connection for diabetes earlier than the date of receipt of claim 
on June 23, 2008, and the claim for earlier effective date for 
service connection for diabetes must be denied.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(ii). 


ORDER

An effective date earlier than June 23, 2008, for service 
connection for diabetes, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


